DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lid cover (11) described in page 16, para [0050], line 2 is not shown in any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Abstract
The abstract of the disclosure is objected to because the abstract does not 
commence on a separate sheet.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claims 4 and 6 are objected to because of the following informalities: 
	In claim 4, at the beginning of line 8, replace “supplied with at least one” with -- supplied with the at least one--.
	In claim 4, at the beginning of line 15, replace “an upper opening” with -- an upper opening of the melting chamber--.
	In claim 4, at the beginning of line 20, replace “at least one” with --the at least one--.
	In claim 6, line 6, replace “can be fit into” with --fits into--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation "the surface" in the middle of line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface height position" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lower surface height" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bottom" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper side" at the end of line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norihito (JP 2005076972, Also see Espacenet English Machine Translation Version “EEMTV” Abstract, Description and Claims) in view of Shizuka et al. (JP2018058101, also see Espacenet English Machine Translation Version “EEMTV” Abstract, 

	Regarding claim 4, Norihito teaches a melting and holding furnace (10, see figure 1; and EEMTV: abstract and para [0033]-[0034]) comprising: a melting furnace main body (i.e. melting chamber 20, see figure 1 and  EEMTV: abstract  and para [0033]-[0034]); and a material input mechanism (i.e. combination of material charging bucket (22) and the charged material detector (24), see figures 1, 2, 4 and 5, and EEMTV: abstract and para [0035]-[0037])  for supplying a metal material (23, ), see figures 1, 2, 4 and 5, and EEMTV: abstract and para [0035]-[0033]) to the melting furnace main body (20), wherein the melting furnace main body (20) comprises a lower melting section for holding the molten metal (see figures 1, 2, 4 and 5 also see EEMTV: para [0065]) and an upper section for receiving the metal material (23) from the material input mechanism (22&24, see figures 1, 2 , 4 and 5); a pumping-out chamber (i.e. discharge chamber 40, see figures 1, 2, 4 and 5, and EEMTV: abstract and para [0034], [0041]-[0042], [0045]), and [0049]) fluidly communicating with the melting chamber (20) and being configured for tapping the molten metal that is introduced from the melting chamber into an external casting machine (see EEMTV: abstract and para [0041], [0044],  and [0045]); and a molten metal heating mechanism (i.e. burner 21 and control units 60 and 61, see figures 2, 4 and 5 and EEMTV: abstract and para [0044]-[0049] and [0053]) for heating the molten metal in the melting chamber (20 see, figures 2, 4 and 5 and  EEMTV: abstract and para [0044]-[0049] and [0053]) and wherein the material input mechanism includes a molten-metal surface level sensor (43, see figures 1, 2, 4 and 5, and EEMTV: abstract and para [0042,][0044],[0067]-[0048]) in a feedback loop with a material detector (24, see figures 1, 2, 4 and 5, and EEMTV: para [0037], 
	Norihito in figures 1, 2 4 and 5, shows a melting chamber (20) that has an upper opening but fails to teach a lid installed so as to seal the upper opening without forming a space between the surface of the molten metal and the lid. 
Shizuka et al. teaches a melting and holding furnace (1, see Shizuka et al., figures 1, 4a and 4b, and EEMTV: abstract and para [0006], [[0008],[0009])  in which the upper opening of the melting chamber is provided with  a drop lid (5, see Shizuka et al. , figures 2 and 3 and EEMTV: abstract  and para [0006], [0008],[0024], [0032]) installed so as to seal the upper opening without forming a space between the surface of the molten metal and the lid (see Shizuka et al., figures 4a and 4b), thereby 

EEMTV: para [0010], [0024], [0028]).
	It would have been obvious to one of ordinary skill in the art at the time the 
invention was made to modify the melting and holding furnace of Norihito to provide a drop lid over the upper opening of the melting chamber that seals the upper opening without forming a space between the surface of the molten metal and the lid as taught by Shizuka et al., and that would suppress the formation oxides on the surface of the molten metal.
 	Regarding claim 5, Norihito in view of Shizuka et al. teaches at least melting and holding furnace (1, see Shizuka et al. , figures 1, 4a and 4b, and EEMTV: abstract  and para [0006], [[0008],[0009]) in which the molten metal heating mechanism includes an immersion burner or an immersion heater (8, Shizuka et al. , figures 1, 4a and 4b, and EEMTV: abstract  and para[0006], [0011], [0033]) that is configured to be immersed into the molten metal in the melting chamber4Attorney Docket No. 40198/00901 (SGI9107US1) to extend laterally through an external side wall portion (see Shizuka et al. , para [0011]) of the melting chamber near the bottom of the melting chamber as a horizontal immersion type (see Shizuka et al. , figures 1, 4a and 4b).  
	Regarding claim 6, Norihito in view of Shizuka et al. teaches melting and holding 
furnace (1, see Shizuka et al. , figures 1, 4a and 4b, and EEMTV: abstract  and para [0006], [[0008],[0009])  in which the upper opening of the melting chamber has an inclined inner peripheral surface that is configured to have an opening area that becomes gradually larger toward the upper side (see Shizuka et al. , figure 1, and EEMTV: para [0008], [0032] for example) wherein the melting chamber lid (5, see .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatano et al. (US 6,451,246), Yamaoka (US 4,850,577), Mochizuki (US 7,790,098), Usui et al. (US 5,700,422), Yamaoka et al. (US 4,881,670), Noda (US 5,662,859) are also cited in PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733